This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF GALLUP, New Mexico,
 3 a municipal corporation,

 4          Plaintiff-Appellee,

 5 v.                                                            NO. A-1-CA-37247

 6 PHILLIP HART,

 7          Defendant-Appellant,

 8 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
 9 Robert A. Aragon, District Judge

10 Stelzner, Winter, Warburton, Flores, Sanchez & Dawes, P.A.
11 Rebekah Anne Gallegos
12 Albuquerque, NM

13 for Appellee

14 JoHanna C. Cox
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 VIGIL, Judge.

19   {1}    Summary dismissal was proposed for the reasons stated in the notice of
1 proposed summary disposition. No memorandum opposing summary dismissal has

2 been filed and the time for doing so has expired.

3   {2}   DISMISSED.



4   {3}   IT IS SO ORDERED.


5                                        _______________________________
6                                        MICHAEL E. VIGIL, Judge


7 WE CONCUR:



8 ___________________________________
9 M. MONICA ZAMORA, Judge



10 _________________________________
11 J. MILES HANISEE, Judge




                                           2